This cause having heretofore been submitted to the Court upon the transcript of the record of the order and decree herein and briefs and argument of *Page 366 
counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises it seems to the Court that there is no error in the said judgment; it is, therefore, considered, ordered and decreed by the Court that the said order and decree of the circuit court be, and the same is hereby affirmed upon authority of Culclasure v. Consolidated Bond  Mortgage Co., Fla. 114 So. R. 540.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur.